
	

113 HR 1691 RH: Chocolate Mountain Aerial Gunnery Range Transfer Act of 2013
U.S. House of Representatives
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 89
		113th CONGRESS
		1st Session
		H. R. 1691
		[Report No. 113–124, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 23, 2013
			Mr. Vargas introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			June 24, 2013
			Reported from the Committee on
			 Natural Resources with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			June 24, 2013
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of the introduced bill, see bill as
			 introduced on April 23, 2013
		
		
			
		
		A BILL
		To provide for the transfer of certain
		  public land currently administered by the Bureau of Land Management to the
		  administrative jurisdiction of the Secretary of the Navy for inclusion in the
		  Chocolate Mountain Aerial Gunnery Range, California, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chocolate Mountain Aerial Gunnery
			 Range Transfer Act of 2013.
		2.Transfer of
			 administrative jurisdiction, Chocolate Mountain Aerial Gunnery Range,
			 California
			(a)Transfer
			 requiredThe Secretary of the
			 Interior shall transfer to the administrative jurisdiction of the Secretary of
			 the Navy certain public land administered by the Bureau of Land Management in
			 Imperial and Riverside Counties, California, consisting of approximately
			 226,711 acres, as generally depicted on the map titled Chocolate
			 Mountain Aerial Gunnery Range Proposed–Withdrawal dated 1987 (revised
			 July 1993), and identified as WESTDIV Drawing No. C–102370, which was prepared
			 by the Naval Facilities Engineering Command of the Department of the Navy and
			 is on file with the California State Office of the Bureau of Land
			 Management.
			(b)Valid existing
			 rightsThe transfer of
			 administrative jurisdiction under subsection (a) shall be subject to any valid
			 existing rights, including any property, easements, or improvements held by the
			 Bureau of Reclamation and appurtenant to the Coachella Canal. The Secretary of
			 the Navy shall provide for reasonable access by the Bureau of Reclamation for
			 inspection and maintenance purposes not inconsistent with military
			 training.
			(c)Time for
			 conveyanceThe transfer of
			 administrative jurisdiction under subsection (a) shall occur pursuant to a
			 schedule agreed to by the Secretary of the Interior and the Secretary of the
			 Navy, but in no case later than the date of the completion of the boundary
			 realignment required by section 4.
			(d)Map and legal
			 description
				(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description of the
			 public land to be transferred under subsection (a).
				(2)Submission to
			 congressThe Secretary of the
			 Interior shall file with the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of
			 Representatives—
					(A)a copy of the legal
			 description prepared under paragraph (1); and
					(B)a map depicting the legal
			 description of the transferred public land.
					(3)Availability for public
			 inspectionCopies of the
			 legal description and map filed under paragraph (2) shall be available for
			 public inspection in the appropriate offices of—
					(A)the Bureau of Land
			 Management;
					(B)the Office of the Commanding Officer,
			 Marine Corps Air Station Yuma, Arizona;
					(C)the Office of the
			 Commander, Navy Region Southwest; and
					(D)the Office of the
			 Secretary of the Navy.
					(4)Force of
			 lawThe legal description and
			 map filed under paragraph (2) shall have the same force and effect as if
			 included in this Act, except that the Secretary of the Interior may correct
			 clerical and typographical errors in the legal description or map.
				(5)Reimbursement of
			 costsThe transfer required
			 by subsection (a) shall be made without reimbursement, except that the
			 Secretary of the Navy shall reimburse the Secretary of the Interior for any
			 costs incurred by the Secretary of the Interior to prepare the legal
			 description and map under this subsection.
				3.Management and use of
			 transferred land
			(a)Use of transferred
			 landUpon the receipt of the
			 land under section 2, the Secretary of the Navy shall administer the land as
			 the Chocolate Mountain Aerial Gunnery Range, California, and continue to
			 authorize use of the land for military purposes.
			(b)Protection of desert
			 tortoiseNothing in the
			 transfer required by section 2 shall affect the prior designation of certain
			 lands within the Chocolate Mountain Aerial Gunnery Range as critical habitat
			 for the desert tortoise (Gopherus Agassizii).
			(c)Withdrawal of Mineral
			 EstateSubject to valid
			 existing rights, the mineral estate of the land to be transferred under section
			 2 are withdrawn from all forms of appropriation under the public land laws,
			 including the mining laws and the mineral and geothermal leasing laws, for as
			 long as the land is under the administrative jurisdiction of the Secretary of
			 the Navy.
			(d)Integrated natural
			 resources management planNot
			 later than one year after the transfer of the land under section 2, the
			 Secretary of the Navy, in cooperation with the Secretary of the Interior, shall
			 prepare an integrated natural resources management plan pursuant to the Sikes
			 Act (16 U.S.C. 670a et seq.) for the transferred land and for land that, as of
			 the date of the enactment of this Act, is under the jurisdiction of the
			 Secretary of the Navy underlying the Chocolate Mountain Aerial Gunnery
			 Range.
			4.Realignment of range
			 boundary and related transfer of title
			(a)Realignment;
			 purposeThe Secretary of the
			 Interior and the Secretary of the Navy shall realign the boundary of the
			 Chocolate Mountain Aerial Gunnery Range, as in effect on the date of the
			 enactment of this Act, to improve public safety and management of the Range,
			 consistent with the following:
				(1)The northwestern boundary
			 of the Chocolate Mountain Aerial Gunnery Range shall be realigned to the edge
			 of the Bradshaw Trail so that the Trail is entirely on public land under the
			 jurisdiction of the Department of the Interior.
				(2)The centerline of the
			 Bradshaw Trail shall be delineated by the Secretary of the Interior in
			 consultation with the Secretary of the Navy, beginning at its western terminus
			 at Township 8 South, Range 12 East, Section 6 eastward to Township 8 South,
			 Range 17 East, Section 32 where it leaves the Chocolate Mountain Aerial Gunnery
			 Range.
				(b)Transfers related to
			 realignmentThe Secretary of
			 the Interior and the Secretary of the Navy shall make such transfers of
			 administrative jurisdiction as may be necessary to reflect the results of the
			 boundary realignment carried out pursuant to subsection (a).
			(c)Applicability of
			 national environmental policy act of 1969The National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to
			 any transfer of land made under subsection (b) or any decontamination actions
			 undertaken in connection with such a transfer.
			(d)DecontaminationThe Secretary of the Navy shall maintain,
			 to the extent funds are available for such purpose and consistent with
			 applicable Federal and State law, a program of decontamination of any
			 contamination caused by defense-related uses on land transferred under
			 subsection (b). The Secretary of Defense shall include a description of such
			 decontamination activities in the annual report required by section 2711 of
			 title 10, United States Code.
			(e)TimelineThe
			 delineation of the Bradshaw Trail under subsection (a) and any transfer of land
			 under subsection (b) shall occur pursuant to a schedule agreed to by the
			 Secretary of the Interior and the Secretary of the Navy, but in no case later
			 than two years after the date of the enactment of this Act.
			5.Effect of termination of
			 military use
			(a)Notice and
			 effectUpon a determination
			 by the Secretary of the Navy that there is no longer a military need for all or
			 portions of the land transferred under section 2, the Secretary of the Navy
			 shall notify the Secretary of the Interior of such determination. Subject to
			 subsections (b), (c), and (d), the Secretary of the Navy shall transfer the
			 land subject to such a notice back to the administrative jurisdiction of the
			 Secretary of the Interior.
			(b)ContaminationBefore
			 transmitting a notice under subsection (a), the Secretary of the Navy shall
			 prepare a written determination concerning whether and to what extent the land
			 to be transferred are contaminated with explosive, toxic, or other hazardous
			 materials. A copy of the determination shall be transmitted with the notice.
			 Copies of the notice and the determination shall be published in the Federal
			 Register.
			(c)DecontaminationThe Secretary of the Navy shall
			 decontaminate any contaminated land that is the subject of a notice under
			 subsection (a) if—
				(1)the Secretary of the
			 Interior, in consultation with the Secretary of the Navy, determines
			 that—
					(A)decontamination is
			 practicable and economically feasible (taking into consideration the potential
			 future use and value of the land); and
					(B)upon decontamination, the
			 land could be opened to operation of some or all of the public land laws,
			 including the mining laws; and
					(2)funds are appropriated
			 for such decontamination.
				(d)AlternativeThe Secretary of the Interior is not
			 required to accept land proposed for transfer under subsection (a) if the
			 Secretary of the Interior is unable to make the determinations under subsection
			 (c)(1) or if Congress does not appropriate a sufficient amount of funds for the
			 decontamination of the land.
			6.Temporary extension of
			 existing withdrawal periodNotwithstanding subsection (a) of section
			 806 of the California Military Lands Withdrawal and Overflights Act of 1994
			 (title VIII of Public Law 103–433; 108 Stat. 4505), the withdrawal and
			 reservation of the land transferred under section 2 of this Act shall not
			 terminate until the date on which the land transfer required by section 2 is
			 executed.
		7.Water rights
			(a)Water
			 rightsNothing in this Act
			 shall be construed—
				(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this Act; or
				(2)to authorize the
			 appropriation of water on lands transferred by this Act except in accordance
			 with applicable State law.
				(b)Effect on previously
			 acquired or reserved water rightsThis section shall not be
			 construed to affect any water rights acquired or reserved by the United States
			 before the date of the enactment of this Act.
			
	
		June 24, 2013
		Reported from the Committee on
		  Natural Resources with
		  an amendment
		June 24, 2013
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
